Order entered September 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01037-CR

                             FERNANDO ENRIQUEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F11-70238

                                            ORDER
       Before the Court is the State’s second motion for extension of time to file brief, which

was filed on September 17, 2013. We GRANT the motion. We ORDER the brief received on

September 17, 2013, filed as of the date of this order.


                                                       /s/   JIM MOSELEY
                                                             PRESIDING JUSTICE